PER CURIAM.
Revocation of appellant’s probation for willful failure to file monthly reports is affirmed, May v. State, 472 So.2d 890 (Fla. 4th DCA 1985); see also Williams v. State, 10 F.L.W. 2064 (Fla. 4th DCA Sept. 4,1985); however, we strike from the order of revocation of probation the recital that appellant failed to pay the costs of supervision as the record demonstrates this ground was not relied upon by the trial court in revoking appellant’s probation. May, at 890.
AFFIRMED AS MODIFIED.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.